01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR18-217-RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   JEROME ISHAM,                        )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute Controlled Substances; Possession of Furanyl

15 Fentanyl with Intent to Distribute (3 counts); Attempted Possession of Furanyl Fentanyl with

16 Intent to Distribute (2 counts); Felon in Possession of a Firearm; Possession of a Firearm in

17 Furtherance of a Drug Trafficking Offense; Asset Forfeiture Allegations

18 Date of Detention Hearing:     October 24, 2019

19          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

21 that no condition or combination of conditions which defendant can meet will reasonably assure

22 the appearance of defendant as required and the safety of other persons and the community.



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.     Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05          2.     Defendant was previously charged in CR18-199JCC, and a detention order was

06 entered (Dkt 21)and defendant has been in the custody of the Bureau of Prisons since entry of

07 that order. He is charged now by Second Superseding Indictment in the instant matter, and the

08 government may be moving to dismiss the previous matter. Defendant was not re-interviewed

09 by Pretrial Services and does not contest detention in this case.

10          3.     Taken as a whole, the record does not effectively rebut the presumption that no

11 condition or combination of conditions will reasonably assure the appearance of the defendant

12 as required and the safety of the community.

13 It is therefore ORDERED:

14      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

15          General for confinement in a correction facility separate, to the extent practicable, from

16          persons awaiting or serving sentences or being held in custody pending appeal;

17      2. Defendant shall be afforded reasonable opportunity for private consultation with

18          counsel;

19      3. On order of the United States or on request of an attorney for the Government, the person

20          in charge of the corrections facility in which defendant is confined shall deliver the

21          defendant to a United States Marshal for the purpose of an appearance in connection

22          with a court proceeding; and



     DETENTION ORDER
     PAGE -2
01     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02        for the defendant, to the United States Marshal, and to the United State Pretrial Services

03        Officer.

04        DATED this 24th day of October, 2019.

05

06                                                      A
                                                        Mary Alice Theiler
07                                                      United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
